I am convinced, as was the Deputy Commissioner, that "the greater weight of the medical evidence in the record establishes that plaintiffs right arm rotator cuff injury was related to her admittedly compensable injury by accident of October 17, 1977.
Based upon the medical testimony that her right arm rotator cuff tear resulted from the admittedly compensable injury by accident of Octobers 17, 1977, "plaintiff has been unable to earn any wages in any employment since May 27, 1998. Plaintiff has not yet reached maximum medical improvement and is in need of ongoing medical treatment.
Before the injury at work, the employee was having no symptoms with her arms or shoulders. By the early morning of the following day, Saturday, October 18, 1997, the employee noticed her left arm was swollen near the wrist. Within a week or so after the injury, the employee noticed a mild burning and had the feeling that her right arm was asleep. In the first few months after the injury, the employees symptoms with her left hand and arm or more severe, but her right arm and shoulder symptoms continued to worsen.
It is often the case that the pain on one side of the body masks pain on the other side of the body and physicians give their attention to the immediate and more discernible pain. After treatment of the side of the body complained of, the pain there often goes away and the pain on the other side of the body begins to be noticed. See, for example, Locklear v. Liberty LifeInsurance Company, I.C. No. 284988 (1/19/96), "The doctor also testified the medications plaintiff was taking might mask some of his pain. Also see Trexler v. Pollock, ___ N.C. App. ___,522 S.E.2d 84 (1999):
"While it is true that the inappropriate prescription may haveserved to mask her symptoms and increase the damage caused byappendicitis, Ms. Trexlers cause of action is based upon Dr. Pollocks failure to properly diagnose her illness. Id.
And see Weatherman v. White, 10 N.C. App. 480, 484, 179 S.E.2d 134
(1971):
    "There was further testimony that the fibrotic or cystic disease is not cancerous but that its presence makes the detection of cancer much more difficult because  the symptoms of the former mask or hide those of the other. (Emphasis added). Id. at 484.
Dr. Peter Hurley, a Hickory orthopedic surgeon who repaired the employees torn rotator cuff, testified convincingly that the injury at work including falling while holding a patient in a bear hug restraint and striking both arms on the floor could certainly have torn the employees rotator cuff. The rotator cuff is a group of muscles which hold shoulder ball and socket.
My vote is to affirm the Opinion and Award of the Deputy Commissioner.
This 29th day of August 2000.
                                  S/_____________ THOMAS J. BOLCH COMMISSIONER